United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2765
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of South Dakota.
Robert Allen Walters, also known as   *
Michael Genovese, also known as       *      [UNPUBLISHED]
Robert Genovese,                      *
                                      *
            Appellant.                *
                                 ___________

                             Submitted: September 28, 2007
                                Filed: October 1, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Robert Allen Walters appeals the sentence imposed by the district court1 after
he pleaded guilty to mailing a threatening communication, in violation of 18 U.S.C.
§ 876(c). He argues the district court erred in applying an enhancement under
U.S.S.G. § 2A6.1(b)(2) upon determining that the offense involved more than two



      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
threats. Specifically, he challenges the district court’s finding that the letters in
question were objectively threatening.

        We review the district court’s application of the Guidelines de novo and its
factual findings for clear error. See United States v. Amsden, 213 F.3d 1014, 1015
(8th Cir. 2000). We agree with the district court’s application of section 2A6.1(b)(2),
because the letters were substantially and directly related to the offense conduct. See
U.S.S.G. § 2A6.1, comment. (n.1) (in determining whether enhancement should apply,
court should consider conduct that is “substantially and directly connected to the
offense, under the facts of the case taken as a whole”). We also conclude that the
court did not clearly err in finding the letters objectively threatening, because we
believe that unambiguous language in the letters would lead any reasonable person
familiar with the context to perceive the letters as threatening. See United States v.
Bellrichard, 994 F.2d 1318, 1323-24 (8th Cir. 1993) (standard is whether “a
reasonable recipient, familiar with the context of the communication, would interpret
it as a threat”; communications must be viewed both in “textual context and also in
the context of the totality of the circumstances in which the communication was
made”).

      Accordingly, we affirm.
                     ______________________________




                                          -2-